Citation Nr: 0722608	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  04-14 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for skin cancer, to include 
basal cell carcinoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to March 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in No. Little Rock, 
Arkansas, which denied service connection for skin cancer 
(basal cell carcinoma) associated with herbicide exposure.  
In November 2004, the veteran testified before the 
undersigned Veterans Law Judge at a Board hearing at the RO.  
A transcript of the hearing is of record.

The Board remanded this case for additional development in 
June 2005.  



FINDINGS OF FACT

1.  The medical evidence of record does not show a 
relationship between the veteran's skin cancer, to include 
basal cell carcinoma, and his service. 

2.  Basal cell carcinoma is not a disease presumptively 
related to herbicide exposure.


CONCLUSION OF LAW

Skin cancer, to include basal cell carcinoma, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 and Supp. 2007); 38 C.F.R. § 
3.303 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in September 2002.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his possession that pertains to the 
claim.  The RO notified the veteran again in August 2005.

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection was denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, made attempts to 
assist the veteran in obtaining evidence, and afforded the 
veteran the opportunity to give testimony before the Board.  
The veteran indicated that he had received treatment for skin 
cancer at the VA Medical Center in San Diego, California 
since 1972.  The RO contacted this facility twice in October 
2002 and August 2005, requesting the records; but the VA 
Medical Center responded both times that there were no 
records for the veteran at their facility.  Reasonable 
attempts to obtain these records have been made and any 
additional attempts would be futile.

The RO also scheduled the veteran for a VA examination to 
determine the etiology of his skin cancer.  The first 
examination was cancelled in July 2006 because the veteran 
failed to report.  He notified VA that he was unable to make 
the examination due to a death in the family.  The RO 
contacted the veteran in July 2006, notifying him that it was 
very important that another examination be scheduled and that 
unless VA heard from him, a decision would be made based on 
the evidence of record.  The veteran did not respond to this 
letter.  The RO sent the veteran another letter in September 
2006; but the veteran still did not respond.

The duty to assist is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Under VA 
regulations, it is incumbent upon the veteran to submit to a 
VA examination if he is applying for, or in receipt of, VA 
compensation or pension benefits.  See Dusek v. Derwinski, 2 
Vet. App. 519 (1992); see also 38 C.F.R. § 3.655.  He must be 
prepared to meet his obligations by cooperating with VA 
efforts to provide an adequate medical examination.  See 
Olson v. Principi, 3 Vet. App. 480 (1992).  The veteran has 
not satisfied his responsibilities in the development of his 
claim.

All known and available records relevant to the issue on 
appeal have been obtained and associated with the veteran's 
claims file.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran seeks service connection for skin cancer, to 
include basal cell carcinoma.  He contends that his skin 
cancer is related to exposure to herbicides during his 
service in Vietnam.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the record shows a present diagnosis of skin 
cancer.  A November 1996 private medical record notes that 
the veteran previously had a basal cell carcinoma removed 
from the nose and the chest.  Private medical records dated 
from 1996 to 2002 show continued diagnoses of basal cell 
carcinoma.  A February 2004 VA medical record notes the 
veteran had multiple scars on the anterior chest from skin 
carcinomas.

The next issue is whether there is evidence of any in-service 
incurrence of basal cell carcinoma.  The service medical 
records are negative for any direct evidence of skin cancer.  
Personnel and service medical records note, however, that the 
veteran served in the Republic of Vietnam.  Therefore, 
exposure to herbicides in service is presumed.  38 C.F.R. 
§§ 3.307(a)(6), 3.313(a).

As the record shows present diagnoses of basal cell carcinoma 
and exposure to herbicides in service, the determinative 
issue is whether these are related.  

Basal cell carcinoma is not one of the diseases that are 
presumptively related to exposure to herbicides.  The 
diseases that are presumed to be related to herbicide 
exposure included chloracne or other acneform disease 
consistent with chloracne; type II diabetes (also known as 
Type II diabetes mellitus or adult- onset diabetes) Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; PCT; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea); and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. 
§ 3.309(e).

This does not preclude a claimant from establishing service 
connection with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Unfortunately, there is no medical opinion addressing whether 
the veteran's basal cell carcinoma is related to in-service 
herbicide exposure.  The RO scheduled the veteran for a VA 
examination to determine whether his current skin cancer was 
related to his service, but the veteran cancelled the 
examination and did not reply to VA's multiple requests to 
reschedule.  For this reason, the claim of service connection 
for skin cancer, to include basal cell carcinoma must be 
decided based on the evidence of record.  

Absent competent medical evidence of a relationship between 
the veteran's basal cell carcinoma and his active service, 
the preponderance of the evidence is against the claim for 
service connection for skin cancer, to include basal cell 
carcinoma; there is no doubt to be resolved; and service 
connection is not warranted.   Gilbert v. Derwinski, 1 Vet. 
App. at 57-58.


ORDER

Entitlement to service connection for skin cancer, to include 
basal cell carcinoma is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


